U.S. SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 February 19, 2008 Commission File No.:0-13966 GRAND PEAK CAPITAL CORP. (Translation of Registrant's name into English) 900-555 Burrard Street, Vancouver, B.C.V7X 1M8 (Address of principal executive office) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form20-F or Form 40-F. xForm 20-F oForm 40-F Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. oYes xNo If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): n/a SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:GRAND PEAK CAPITAL CORP. By: /s/ Navchand Jagpal NAVCHAND JAGPAL, PRESIDENT Date:February 19, 2008 EXHIBIT INDEX Exhibit No. Description 99.1 Annual Financial Statements 99.2 Annual Management's Discussion & Analysis 99.3 Annual CEO Certification 99.4 Annual CFO Certification
